Name: Commission Regulation (EEC) No 2774/88 of 7 September 1988 amending Regulation (EEC) No 809/88 on the definition of the concept of 'originating products' and methods of administrative cooperation applicable to imports into the Community of products originating in the Occupied Territories
 Type: Regulation
 Subject Matter: tariff policy;  international security;  international trade
 Date Published: nan

 8 . 9 . 88 Official Journal of the European Communities No L-249/5 COMMISSION REGULATION (EEC) No 2774/88 of 7 September 1988 amending Regulation (EEC) No 809/88 on the definition of the concept of 'originating products' and methods of administrative cooperation applicable to imports into the Community of products originating in the Occupied Territories THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3363/86 of 27 October 1986 on the tariff arrangements applicable to imports into the Community of products originating in the Occupied Territories (') and in particular Article 3 thereof, Whereas, as regards the products referred to in Regulation (EEC) No 3363/86, the rules of origin applicable are laid down in Commission Regulation (EEC) No 809/88 (2) ; whereas it is appropriate to amend that Regulation so as that products originating in the Community exported to the Occupied Territories and which there undergo working or processing may be considered as originating in those Territories when determining the origin of the final products ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Origin, HAS ADOPTED THIS REGULATION : the said products have undergone sufficient working or processing within the meaning of Article 3 . However, these conditions shall not apply to materials originating in the Community under the terms of this Regulation . (b) Products originating in the Community : (i) products wholly obtained in the Community ; (ii) products obtained in the Community in the manufacture of which products other than those » referred to in (i) above are used, provided that the said products have undergone sufficient working or processing within the meaning of Article 3 . However, this condition shall not apply to materials originating in the Occupied Territories under the terms of this Regulation . 2. The provisions of paragraph 1 and of Articles 2 to 4 shall not apply to the products listed in Annex II.' 2 . Article 5 is replaced by the following : 'Article 5 1 . The following shall be considered as transported direct from the Occupied Territories to the Community and from the Community to the Occupied Territories : (a) products transported without passing through another territory ; (b) products transported through territories other than the Occupied Territories or the Community, with or without transhipment or temporary warehousing, provided that transport through those territories is justified for geographical reasons or exclusively on account of transport requirements and that the products have not been delivered for home use there, and have not undergone operations other than unloading, reloading and any operation intended to keep them in good condition . 2. Proof that the conditions specified in paragraph 1 (b) have been fulfilled shall be supplied to the customs authorities in the Community or to the Chambers of Commerce of the Occupied Territories by the production of : (a) a through bill of lading drawn up in the Occupied Territories or in the Community covering the passage through the country of transit ; or Article 1 Regulation (EEC) No 809/88 is hereby amended as follows : 1 . Article 1 is replaced by the following : 'Article 1 1 . For the purpose of implementing the provisions concerning tariff preferences granted by the Community to certain products originating in the Occupied Territories, the following products, on condition that they were transported directly within the meaning of Article 5, shall be considered as : (a) Products originating in the Occupied Territories : (i) products wholly obtained in these territories ; (ii) products obtained in these territories in the manufacture of which products other than those referred to in (i) above are used, provided that (') OJ No L 306, 1 . 11 . 1986, p. 103. 0 OJ No L 86, 30. 3 . 1988 , p . 1 . No L 249/6 Official Journal of the European Communities 8 . 9 . 88 (b) a certification by the customs authorities of the country of transit :  giving an exact description of the products,  stating the dates of unloading and reloading of the products or of their embarkation or disembarkation, identifying the ships used,  certifying the condition under which the products remained in the transit country ; or (c) failing these, any substantiating documents.' 3 . Article 6 ( 1 ), (2) and (3) are replaced by the following : * 1 . Evidence or originating status, within the meaning of this Regulation, of products is given by a movement certificate EUR. 1 . However, the evidence of originating status, within the meaning of this Regulation, of products which form the subject of postal consignment (including parcels) may be given by a form EUR. 2, provided that they consist only of originating products and that the value does not exceed 2 590 ECU per consignment. 2 . Originating products within the meaning of this Regulation shall be eligible, on import into the Community, to benefit from the tariff preferences specified in Article 1 on production of a movement certificate EUR. .1 issued by the Chambers of Commerce of the Occupied Territories or by a certificate EUR. 2 provided that they assist the Community by allowing the customs authorities of Member States to verify the authenticity of the document or the accuracy of the information regarding the true origin of the products in question . 3 . The Commission shall forward the list of the Chambers of Commerce mentioned in paragraph 2 and the specimens of stamps used by these bodies to the customs authorities of the Member States .' 4 . Article 7 ( 1 ) is replaced by the following : ' 1 . A movement certificate EUR. 1 shall be issued by the Chambers of Commerce of the Occupied Territories or by the customs authorities of the exporting Member State when the goods to which it relates are exported. It shall be made available to the exporter as soon as actual export has been effected or ensured.' 5 . Article 8 is replaced by the following : 'Article 8 1 . The movement certificate EUR.l shall be issued by the Chambers of Commerce or by the customs authorities of the exporting Member State if the goods can be considered originating products within the meaning of this Regulation . 2. For the purpose of verifying whether the conditions stated in paragraph 1 have been met, the Chambers of Commerce or the customs authorities of the exporting Member State shall have the right to call for any documentary evidence or to carry out any check which they consider appropriate . 3 . It shall be the responsibility of the Chambers of Commerce or of the customs authorities of the exporting Member State to ensure that the forms referred to in Article 9 ( 1 ) are duly completed. In particular, they shall check whether the space reserved for the description of the goods has been completed in such a manner as to exclude all possibility of fraudulent additions. To this end, the description of the goods must be indicated without leaving any blank lines . Where the space is not completely filled a horizontal line must be drawn below the last line of the description , the empty space being crossed through. 4. For the purposes of this Regulation, box 1 1 of the movement certificate EUR.l shall be endorsed by the competent Chamber of Commerce of by the customs authorities of the exporting Member . State . The date of issue of the certificate must be indicated in this box.' 6 . Article 19 (2) is replaced by the following : 2. The Chambers of Commerce of the Occupied Territories or the customs authorities of the exporting Member State may issue a movement certificate EUR.l retrospectively only after verifying that the information supplied in the exporter's application agrees with that in the corresponding file. Certificates issued retrospectively must be endorsed with one of the following phrases :  EXPEDIDO A POSTERIORI  UDSTEDT EFTERFÃLGENDE  NACHTRÃ GLICH AUSGESTELLT  Ã Ã Ã Ã ÃÃ Ã  Ã Ã  Ã ¤Ã ©Ã  Ã ¥Ã £Ã ¤Ã Ã ¡Ã ©Ã   ISSUED RETROSPECTIVELY  DÃ LIVRÃ  Ã POSTERIORI  RILASCIATO A POSTERIORI  AFGEGEVEN A POSTERIORI  EMITIDO A POSTERIORI' 7. Article 20 is replaced by the following : 'Article 20 In the event of the theft, loss or destruction of a movement certificate EUR.l , the exporter may apply to the Chambers of Commerce or to the customs authorities of the exporting Member State which issued it for a duplicate made out on the basis of the export documents in their possession. 8 . 9 . 88 Official Journal of the European Communities No L 249/7 The duplicate issued in this way must be endorsed with one of the following words :  DUPLICADO  DUPLIKAT  DUPLIKAT  Ã Ã Ã ¤ÃÃ Ã ¡Ã Ã ¦Ã   DUPLICATE s  DUPLICATA  DUPLICATO  DUPLICAAT  SEGUNDA VIA' 8 . The following Article is inserted : 'Article 22 a The procedure laid down in Articles 21 and 22 shall be applied, mutatis mutandis, by the Chambers of Commerce of the Occupied Territories whenever they think it necessary to carry out a subsequent verification of movement certificates EUR. 1 issued by the customs authorities of the Members States or of form EUR.2.' 9 . The Explanatory Note 2 set out in Annex I is replaced by the following : 'Note 2  Article 1 The conditions set out in Article 1 relative to the acquisition of originating status must be fulfilled without interruption in the Occupied Territories or in the Community. If originating products exported from the Occupied Territories or from the Community to another country are returned, they must be considered as non-origi ­ nating unless it can be demonstrated to the satisfaction of the customs authorities that :  the goods returned are the same goods as those exported,  they have not undergone any operations beyond that necessary to preserve them in good condition while in that country.' Article 2 This Regulation shall enter into force on 1 October 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 September 1988 . For the Commission COCKFIELD Vice-President